Title: To Thomas Jefferson from Charles Harris, 19 May 1806
From: Harris, Charles
To: Jefferson, Thomas


                        
                            Sir
                     
                            Philada. May 19th. 1806
                        
                        I hope you will excuse the liberty I have taken in writing you, not having the honour; of a personal
                            acquaintance, I have Sir been engaged these Sixteen Years in the Mercantile line, but Trade, in this city, has been so
                            languid for this two Years, as not to be competent, to the support of my family, as such, I thought it advisable to abandon
                            it;
                        You have been so polite as to give my Brother Levett Harris, an appointment, as Consul at the Court of St.
                            Petersburgh, and am much pleased to hear his Conduct has met with
                            your approbation; If your excellency, would have the goodness to give me any appointment in this City, however trifling the
                            emolument it would be extreemly acceptable, possiessing a large family, I am not in a situation, nor have I, the inclination
                            to live in the world inactive, (Dr. Leib) I have had the pleasure of being intimately acquainted with him for upwards of Twenty Years, any Letters from him I can forward to you
                            fully sensible that he can inform you. I am worthy of Your attention,
                  I
                            am Sir with the highest Esteem & respect Your most Hum Servt
                        
                            Charles Harris
                     
                        
                    